Citation Nr: 0908703	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  05-35 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, Veteran's son




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1968.  The Veteran died in October 2004, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


ORDER TO VACATE

The Board denied the claim on appeal by a July 20, 2007 
decision.  The appellant appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
September 2008 Order, based on a September 2008 Joint Motion 
for Court Remand (Joint Motion), the Court remanded this 
appeal for development in compliance with the Joint Motion.

An October 7, 2008 letter was sent to the appellant in which 
she was given 90 days from the date of the letter to submit 
additional argument or evidence in support of her appeal 
prior to the Board's readjudication.  In January 2009, the 
appellant requested a 30-day extension of time in which to 
submit additional argument or evidence.  In February 2009, 
the appellant submitted a private medical opinion by G. 
Winfield, M.D. in support of her claim.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
appellant or her representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, the Joint Motion found that the 
Board's July 20, 2007 decision in this matter, with respect 
to the issue of entitlement to service connection for the 
cause of the Veteran's death, VA had not met its statutory 
and regulatory duty to assist.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  
Therefore, the Board decision of July 20, 2007 failed to 
provide the appellant due process under the law with respect 
to the issue of entitlement to service connection for the 
cause of the Veteran's death.  Accordingly, in order to 
prevent prejudice to the appellant, the July 2007 Board 
decision that denied service connection for the cause of the 
Veteran's death must be vacated, and a new decision must be 
entered as if that decision had never been issued.


ORDER

The July 20, 2007 Board decision is vacated.


REMAND

As noted above, the Court's September 2008 Order remanded the 
claim to the Board for compliance with the September 2008 
Joint Motion.  The Joint Motion found that VA had violated 
its duty to assist because the VA examination of record is 
inadequate.  Specifically, the Joint Motion found the VA 
examination is inadequate because it failed to address the 
issue of whether the Veteran's inservice exposure to Agent 
Orange was a contributing factor in his development of acute 
myelocytic leukemia, which was an underlying cause leading to 
the immediate cause of his death, which was septicemia.  
Accordingly, the Joint Motion found that a remand was 
required for an additional VA opinion addressing the etiology 
of the Veteran's acute myelocytic leukemia and specifically 
discussing whether the Veteran's inservice exposure to Agent 
Orange was a contributing factor in the eventual development 
of acute myelocytic leukemia.

Additionally, in a claim for dependency and indemnity 
compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The December 2004 notice 
letter provided to the appellant in this case does not meet 
this standard.  Thus, the RO should send the appellant notice 
which is compliant with Hupp.

Accordingly, the case is remanded for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and the Court's decision in Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).  
The letter must include (1) a statement of 
the conditions for which the Veteran was 
service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the Veteran's 
previously service-connected conditions, 
and (3) an explanation of the evidence and 
information required to substantiate the 
DIC claim based on a condition not yet 
service connected.

2.  The RO must request a VA opinion to 
determine the nature and etiology of the 
Veteran's acute myelocytic leukemia.  The 
claims file and a copy of this Remand must 
be made available to and reviewed by the 
examiner in conjunction with the opinion.  
Following a review of the service and 
postservice medical records, the examiner 
must state whether the Veteran's inservice 
exposure to Agent Orange was a 
contributing factor in the development of 
acute myelocytic leukemia.  The examiner 
must review and address the existing 
medical opinions of record in the opinion.  
If the examiner cannot provide an opinion 
without resorting to speculation, it must 
be so stated.  A complete rationale for 
all opinions must be provided.  The report 
prepared must be typed.

3.  The opinion report must be reviewed to 
ensure that it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the appellant and her 
representative.  After the appellant and 
her representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


